Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-4, 8 and 9 are currently under examination, wherein claim 1 has been amended and claim 9 have been newly added in applicant’s amendment filed on July 11, 2022 and claim 1 is further amended in applicant’s supplemental amendment filed on July 12, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1-4 and 8 under 35 U.S.C. 103 as stated in the Office action dated April 11, 20222 have been withdrawn in light of applicant’s amendment filed on July 11, 2022. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani et al. (US Pub. 2013/0142567 A1) in view of CN (101280430 A).
	With respect to claims 1-4, 8 and 9, Sarangapani et al. (‘567 A1) discloses a doped 4N to 5N copper wire which would meet the claimed stabilizer material comprising a copper material containing by weight about 5-10 ppm Ag, 1-5 ppm Ni, 5-10 ppm Fe, 8-25 ppm of a deoxidizer including Mg, less than 4.5 ppm Mn, less than 20 ppm Y, 1-5 ppm P, 1-3 ppm S and a balance of Cu with inevitable impurities wherein the total weight content range of Mg, Mn and Y as additive elements as claimed would be up to about 49.5 ppm, the total weight content range of Ag, Ni, Fe, P and S as unavoidable impurities as claimed would be up to 33 ppm, the ratio of y/x would be in a range of up to about 49.5 (49.5 ppm (Mg+Mn+Y)/1 ppm S = 49.5) and the concentration of O would be 100 ppm or less for the 4N copper wire and 10 ppm or less for the 5N copper wire (abstract, Table 1, paragraphs [0004]-[0006], [0032], [0035]-[0037], [0039], [0050], [0052] and [0055]). Sarangapani et al. (‘567 A1) further discloses that gas components including H, N, O and C should be carefully controlled to a desired level (paragraph [0006]) at least suggesting the feature as claimed in claim 9. Sarangapani et al. (‘567 A1) does not specify that As, Se and Te are included in unavoidable impurities of the wire as claimed. CN (‘430 A) discloses that impurities of an ultra-pure copper include 0.001-0.600 ppm of As, Se and Te respectively (abstract and the paragraph above the Drawing Description), indicating clearly that these elements would also be included in the copper wire of Sarangapani et al. (‘567 A1) as unavoidable impurities in the content ranges as disclosed by CN (‘430 A). The elemental content ranges, the total content ranges of the additive elements, unavoidable elements, the y/x ratio, O and gas components disclosed or suggested by Sarangapani et al. (‘567 A1) in view of CN (‘430 A) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of Sarangapani et al. (‘567 A1) in view of CN (‘430 A) with an expectation of success because Sarangapani et al. (‘567 A1) in view of CN (‘430 A) discloses the same utility over the entire disclosed or suggested ranges. Sarangapani et al. (‘567 A1) in view of CN (‘430 A) does not specify the compounds, RRR and number density as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Sarangapani et al. (‘567 A1) in view of CN (‘430 A)’s copper materials are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same compounds (e.g. MgS), the same RRR and the same number density as claimed would be expected with the claimed and Sarangapani et al. (‘567 A1) in view of CN (‘430 A)’s copper materials.
Response to Arguments
4.	The applicant’s arguments filed on July 11, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that the copper of Sarangapani et al. (‘567 A1) is by no means an ultrapure copper of CN (‘430 A). In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. The examiner notes that the highest copper purity of 5N disclosed by Sarangapani et al. (‘567 A1) (paragraph [0052]) is actually the same as the lowest copper purity of 5N disclosed by CN (‘430 A) (the technical field), at least suggesting that the same content ranges of As, Se and Te as disclosed by CN (‘430 A) would be included in the copper wire of Sarangapani et al. (‘567 A1) as unavoidable impurities.
Second, the applicant argues that Sarangapani et al. (‘567 A1) teaches away from increasing the gas components to more than 1.3 ppm by mass as claimed in claim 9. In response, see the rejection of the claimed feature above. It is well held that to teach away, a reference must state that it “should not” or “cannot” be used in combination with other features in the prior art. See Para-Ordnance Mfg., Inc. v. SGS Importers Int’l., Inc., 73 F.3d 1085,1090 (Fed. Cir. 1995). Sarangapani et al. (‘567 A1) discloses that gas components including H, N, O and C should be carefully controlled to a desired level (paragraph [0006]). Sarangapani et al. (‘567 A1) does not that the gas components should not or cannot be more than 1.3 ppm by mass at all.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/9/2022